DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy D. Raincrow on January 12, 2022.
The application has been amended as follows: 
In the Claims:
Cancel claims 10, 13, and 16-21.
Rewrite Claim 1 as indicated below.
Claim 1 (Currently Amended) An agricultural composition comprising:
from about 10% to about 30% w/w clothianidin as the sole pesticide; 
sodium alkyl naphthalene sulfonate condensate;
alkyl polyglycoside; 
from about 0.1% to about 10% w/w of an acrylic graft copolymer; 
from about 0.01% to about 1% w/w of a silicone emulsion; 
from about 0.001% to about 0.3% w/w 1,2 -benzisothiazolin-3-one; and


an inorganic compound selected from the group consisting of attapulgite, magnesium aluminum silicate, silicon dioxide and aluminum oxide; and
from about 15% to about 30% w/w glycerol; 
wherein w/w denotes weight by total weight of the formulation.

Rewrite Claim 11 as indicated below.
Claim 11 (Currently Amended) The composition of claim 1, wherein the sodium alkyl naphthalene sulfonate condensate is at a concentration from about 1% to about 10% w/w, the alkyl polyglycoside is at a concentration from about 1% to about 10% w/w, and the inorganic compound is at a concentration from about 0.1% to about 5% w/w. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The secondary considerations in the original specification are deemed persuasive that a composition comprising clothianidin as the sole pesticide; sodium alkyl naphthalene sulfonate condensate; alkyl polyglycoside; an acrylic graft copolymer; a silicone emulsion; 1,2 -benzisothiazolin-3-one; phosphoric acid; an inorganic compound selected from the group consisting of attapulgite, magnesium aluminum silicate, silicon dioxide and aluminum oxide; and glycerol, within the weight percentages currently claimed, provide compositions that are unexpectedly stable. The data demonstrate that glycerol added in a range of about 15% to about 30% w/w glycerol provide more stable compositions 
The examiner notes that claims 20 and 21 directed to a method of protecting crop plants and controlling a pest, respectively, comprising mixing the composition of claim 1 with at least one liquid fertilizer to form a mixer are not rejoined. Claims 20 and 21 are directed to a different composition than the composition claimed in claim 1. The composition in claims 20 and 21 are a mixture of the composition of claim 1 and at least one liquid fertilizer. The data in the original specification does not demonstrate that the mixture comprising the composition of claim 1 and at least one liquid fertilizer has the same unexpected stability as the composition of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
2
3
4
4
5
5
6
6
11
7
12


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             

/JOHN PAK/Primary Examiner, Art Unit 1699